[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
EXHIBIT 10.25.4
AMENDMENT 4 TO
LICENSE AND COLLABORATION AGREEMENT


This fourth Amendment (this “Amendment 4”) is effective as of the last date of
signature (the “Amendment Effective Date”), and is entered into by and between
MERCK SHARP & DOHME CORP., a corporation organized and existing under the laws
of New Jersey (“Merck”), and BIOPROTECTION SYSTEMS CORPORATION, a corporation
organized and existing under the laws of Delaware (“NewLink”) and a wholly owned
subsidiary of NEWLINK GENETICS CORPORATION, a corporation organized and existing
under the laws of Delaware (“NL”).


RECITALS:


WHEREAS, Merck and NewLink are parties to that certain License and Collaboration
Agreement dated November 21, 2014, and further amended on December 5, 2017, May
10, 2018, and October 9, 2018 (the “Agreement”); and


WHEREAS, Merck and NewLink desire to further amend the Agreement as set forth
herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, Merck and NewLink hereby agree as follows:


1.The Parties acknowledge and agree that the NewLink Canada License was amended
and restated by NewLink and Public Health Canada on [*] with Merck’s prior
written consent in accordance with Section 3.1.3 of the Agreement. Section 1.71
of the Agreement is hereby deleted in its entirety and replaced with the
following:


1.71 “NewLink Canada License” means, collectively, (i) that certain Sole License
Agreement for Recombinant Vesicular Stomatitis Virus Vaccines For Viral
Hemorrhagic Fevers, between Her Majesty the Queen in Right of Canada (as
represented by the Minister of Health, acting through the Public Health Agency
of Canada (“Public Health Canada”)) and NewLink, [*] and (ii) that certain
Material Transfer and License Agreement between Public Health Canada and NewLink
dated as of [*], in each case, as the foregoing may be further amended in
accordance with Section 3.1.3.


2.Section 3.1.4 of the Agreement is hereby deleted in its entirety and replaced
with the following:


3.1.4  NewLink Canada License. The Parties acknowledge and agree that each Party
has [*] to [*] and that neither Party has [*]. NewLink shall not amend, restate,
amend and restate, terminate in whole or in part, or otherwise modify the
NewLink Canada License without the prior written consent of Merck, not to be
unreasonably withheld. Notwithstanding anything to the contrary herein, all
licenses or other grants granted by NewLink to Merck hereunder with respect to
any NewLink Know-How or NewLink Patent Rights that are owned by Public Health
Canada and licensed to NewLink under the NewLink Canada License (the “Canada
IP”) shall at all times be subject to the terms and conditions of the NewLink
Canada License (including the non-exclusive license granted by Public Health
Canada to NewLink under such Canada IP with respect to the Ebola (Sudan) Field
of Use and the Ebola





--------------------------------------------------------------------------------

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
(Zaire) Gorilla Field of Use (as defined in the NewLink Canada License)).
Without limiting the generality of the foregoing and notwithstanding anything to
the contrary herein, Merck acknowledges and agrees that:


(a) the Field with respect to any Canada IP does not include any use or purpose
for any animal disease, disorder or condition, with the exception of the Ebola
(Zaire) Gorilla Field of Use (as defined in the NewLink Canada License);


(b) Public Health Canada’s prior written consent, not to be unreasonably
withheld, is needed prior to Merck granting any sublicense to a Third Party of
any Canada IP, other than a Merck Ordinary Course Sublicense (as defined in the
NewLink Canada License); provided that a Merck Ordinary Course Sub-license (as
defined in the NewLink Canada License) which would include a sub-sub-license of
the majority of Merck’s Commercialization (as defined in the NewLink Canada
License) rights to a Third Party shall also require such consent of Public
Health Canada. At the request of Merck, NewLink shall seek any such consent from
Public Health Canada; and


(c) the licenses granted to Merck hereunder (including any surviving licenses
pursuant to Section 8.1) with respect to any Canada IP, if not earlier
terminated, shall expire on July 28, 2033. Notwithstanding anything to the
contrary contained herein, post expiration of the NewLink Canada License (i)
Merck and its Related Parties shall thereafter be forever released from its
confidentiality and non-use obligations with respect to Public Health Canada’s
Confidential Information (as defined in the NewLink Canada License) and can use
Public Health Canada’s Confidential Information (as defined in the NewLink
Canada License) without obtaining permission from Public Health Canada or
NewLink or making payment to Public Health Canada or NewLink and (ii) Public
Health Canada can use its Confidential Information (as defined in the NewLink
Canada License) as it sees fit, and, for the avoidance of doubt, this sentence
shall survive any expiration or termination of this Agreement.
 
3.Capitalized terms used and not defined herein shall have the meaning ascribed
to such terms in the Agreement.


4.Except as specifically set forth in this Amendment, the Agreement will
continue in full force and effect without change. If there is any conflict
between the terms of this Amendment and the Agreement, this Amendment will
govern.


5.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. In addition, this Amendment may be executed by facsimile or
“PDF” and such facsimile or “PDF” signature shall be deemed to be an original.


6.This Amendment shall be governed by and construed in accordance with the laws
of the State of New York and the patent laws of the United States without
reference to any rules of conflict of laws or renvoi.    [Signature Page
Follows]







--------------------------------------------------------------------------------

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.







Merck Sharp & Dohme Corp. Bioprotection Systems Corporation 
By:  /s/ Benjamin Thorner 
By:   /s/ Carl Langren
Name:  Benjamin Thorner
Name: Carl Langren
Title:  SVP & Head of BD&L
Title: Chief Financial Officer Dated: January 14, 2019 Dated: January 14, 2019






